 Fill in this information to identify your case:

 Debtor 1                  Milton Dogan, Jr.
                           First Name                       Middle Name              Last Name

 Debtor 2                  Janise E Krisel-Dogan
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN

 Case number            18-56313
 (if known)                                                                                                               Check if this is an
                                                                                                                          amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                             12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Internal Revenue Service                             Surrender the property.                      No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a         Yes
    Description of        23280 Harding St Oak Park, MI                     Reaffirmation Agreement.
    property              48237 Oakland County                              Retain the property and [explain]:
    securing debt:        2018 SEV $39,240.00



    Creditor's         Internal Revenue Service                             Surrender the property.                      No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a         Yes
    Description of        23280 Harding St Oak Park, MI                     Reaffirmation Agreement.
    property              48237 Oakland County                              Retain the property and [explain]:
    securing debt:        2018 SEV $39,240.00



    Creditor's         Specialized Loan Servicing LLC                       Surrender the property.                      No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a         Yes
    Description of        23280 Harding St Oak Park, MI                     Reaffirmation Agreement.
                          48237 Oakland County


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy




                   18-56313-mar                Doc 16           Filed 12/17/18        Entered 12/17/18 14:35:51         Page 1 of 3
 Debtor 1      Milton Dogan, Jr.
 Debtor 2      Janise E Krisel-Dogan                                                                  Case number (if known)    18-56313

     property           2018 SEV $39,240.00                                 Retain the property and [explain]:
     securing debt:



     Creditor's    The Bank of New York Mellon                              Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of     23280 Harding St Oak Park, MI                       Reaffirmation Agreement.
     property           48237 Oakland County                                Retain the property and [explain]:
     securing debt:     2018 SEV $39,240.00

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Milton Dogan, Jr.                                                        X /s/ Janise E Krisel-Dogan
       Milton Dogan, Jr.                                                                Janise E Krisel-Dogan
       Signature of Debtor 1                                                            Signature of Debtor 2

       Date        December 17, 2018                                                Date     December 17, 2018

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy




                  18-56313-mar                 Doc 16           Filed 12/17/18        Entered 12/17/18 14:35:51                    Page 2 of 3
 Debtor 1      Milton Dogan, Jr.
 Debtor 2      Janise E Krisel-Dogan                                                                 Case number (if known)   18-56313




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                               page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy




                18-56313-mar                   Doc 16           Filed 12/17/18        Entered 12/17/18 14:35:51                  Page 3 of 3
